REASONS FOR ALLOWANCE
The amendment overcomes the outstanding non-final rejection and double patenting rejection for the reasons advanced by Applicant in the Remarks filed 19 April 2022.
Applicant’s arguments also overcome the rejection under 35 U.S.C. 112. Specifically, Applicant’s illustration of an example of a middle portion, at pages 6-7 of the Remarks, is accepted. This middle portion comprises different torsional or bending characteristics along the length thereof owing at least to the different geometry of the tapered portion at the distal end 1048 in Fig. 22 (page 7 of the Remarks). This same geometry in the exemplary middle portion identified by Applicant would be stronger than the middle portion closer to the proximal portion 1044 at least because of the additional material in the tapered portion. Accordingly, the rejection under 35 U.S.C. 112 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773